ORDER OF SUSPENSION UPON CONVICTION
Comes now the Indiana Supreme Court Disciplinary Commission, and pursuant to Admission and Discipline Rule 28, Section 10(e), files a "Notice of Conviction and Request for Suspension.
And this Court, being duly advised, now finds that the respondent, Kim D. Jordan, is a member of the Bar of this State, having been admitted on October 9, 1974. On August 13, 1998, the respondent was convicted by the Ozaukee County Cireuit Court, Ozau-kee County, Wisconsin, in Cause Number 92-CF-9, of six counts of Felony Theft, in violation of Wis.Stat. S 948.20(1)(b) and 9438.-20(8)(c). This Court finds further that, pursuant to Admis.Dise.R. 28(11)(a) and (b), the respondent should be suspended from the practice of law pending further order of this Court or final determination of resulting disciplinary proceedings.
IT IS, THEREFORE, ORDERED that Kim D. Jordan is suspended from the practice of law in Indiana, effective thirty (80) days from the date of this order. Pursuant to Admis.Disce.R. 28(11)(b), the respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency *1334that establishes why the suspension should not take effect.
The Clerk of this Court is ordered to send copies of this Order to the parties of this proceeding by certified mail and to all other entities as specified pursuant to the provisions of Admis.Disc.R. 288)(d).
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices coneur.